United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-1886
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                Casey M. Widman

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                          Submitted: February 29, 2016
                             Filed: May 16, 2016
                                [Unpublished]
                                ____________

Before SMITH, BENTON, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      Casey Michael Widman pled guilty to one count of bank robbery in violation
of 18 U.S.C. § 2113(a). He appeals his 192-month sentence, claiming the district
court1 abused its discretion in granting the government’s request for an upward
variance from the guideline range of 151-188 months. Having jurisdiction under 28
U.S.C. § 1291, this court affirms.

        Widman approached a teller at a bank, stating several times that he wanted to
make a withdrawal. The teller asked which account he wanted to make a withdrawal
from. Agitated, Widman drew what appeared to be a semiautomatic pistol from
underneath his jacket and placed it on the counter. The teller gave him $889.00. He
left the bank. Police found him in a vehicle with two other people, who had some of
the money from the robbery.

       Widman argues that the district court abused its discretion in sentencing him
four months above the guideline range. He claims the district court improperly
weighed the §3553(a) factors, giving undue weight to his criminal history and the
need to protect the public, resulting in a sentence “greater than necessary to comply
with the purposes of the sentencing statute.” He asserts that the court should have
considered the sentencing disparity between himself and the other individuals in the
vehicle, his extensive mental and physical health treatment and history, and other
factors such as his homeless status.

       This court reviews the substantive reasonableness of a sentence for abuse of
discretion. United States v. Harlan, 815 F.3d 1100, 1107 (8th Cir. 2016). A court
abuses its discretion if it “fails to consider a relevant factor that should have received
significant weight, gives significant weight to an improper or irrelevant factor, or
considers only the appropriate factors but commits a clear error of judgment in
weighing those factors.” United States v. Ceballos-Santa Cruz, 756 F.3d 635, 637
(8th Cir. 2014).


      1
        The Honorable David Gregory Kays, Chief Judge, United States District Court
for the Western District of Missouri.

                                           -2-
       The district court properly weighed the relevant § 3553(a) factors. The court
said, “I have considered all [the § 3553(a)] factors. Among the ones I think that are
important here are the nature and circumstance of this offense, and bank robberies.”
The court considered how the bank robbery created a dangerous environment for
everyone present. As for Widman’s personal characteristics, the district court stated
that “your history and your characteristics are important here,” noting Widman had
been honest with the court. He himself told the court that he committed the robbery
while drinking and undergoing outpatient psychiatric care. Summarizing his lengthy
criminal history—this was his third bank robbery conviction, 15th felony conviction
and 92nd criminal conviction—the court considered the need to protect the public.
The court told Widman, “So what’s going to help you today is the fact that you’ve
told the truth. It may be the only reason you don’t get a maximum sentence allowed
by law is you’ve been honest with us, and I appreciate that.” The court concluded
that the 192-month variance “is because of your criminal history, and the need to
protect the public.” Although the district court did not discuss each § 3553(a) factor,
this court “does not require district courts to mechanically recite the § 3553(a)
factors.” United States v. Blackmon, 662 F.3d 981, 988 (8th Cir. 2011). There is no
“sentencing disparity” with the other individuals in the vehicle because they were
never charged with a crime. The district court did not abuse its discretion in granting
the government’s request for an upward variance. See United States v. Feemster, 572
F.3d 455, 464 (8th Cir. 2009) (en banc) (“[I]t will be the unusual case when we
reverse a district court sentence—whether within, above, or below the applicable
Guidelines range—as substantively unreasonable.” (internal quotation marks
omitted)).

      The judgment is affirmed.
                     ______________________________




                                         -3-